DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 03/08/2021 has been entered. Claims 2, 4, 6, 8, 10, 12, 16, 20, 22, 24, 26, 28, 30, 32, 34, 36, and 37 are cancelled. Claims 1, 3, 5, 7, 9, 11, 13-15, 17-19, 21, 23, 25, 27, 29, 31, 33, and 35 are pending in this application and are currently under examination.   

Priority
This application is a CON of 15/806,048 filed on 11/07/2017, now PAT 10940162, which claims benefit of US Provisional Application No. 62/419,174 filed on 11/08/2016 and 62/553,647 filed on 09/01/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/22/2021 has been considered.

Claim Objections
Claims 7, 17-19, and 33 are objected to because of the following informalities: In claim 7, insert the missing phrase “an effective amount of” immediately before the recitation “ß-1,3/1,6-D-glucan” (lines 2 to 3) to comply with the intended result in the preamble. In claims 17-19, change the incorrect recitation “a pharmaceutical composition” (line 3 of claims 17-19) which has been recited in preceding claim to “the pharmaceutical composition”.  In claim 33, delete the incorrect and excessive conjunction “and” immediately before C-reactive (lines 3 to 4). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 23 and 29 recite “one or more symptoms associated with a disease of the digestive system”, in which the “associated with” is not specifically defined in Applicant’s Specification or in the literature. Thus, its mete and bound is not clear. Applicant is advised to change the recitation “associated with” (line 2 of claims 23 and 29) to “contributed by”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(I) Claims 1, 3, 5, 7, 9, 11, 13-15, 17-19, 21, 23, 25, 27, 29, 31, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansen et al. (WO 2009/063221, published on May 22, 2009, hereinafter referred to as Johansen ‘221).
With regard to structural limitations “a method comprising administering to a subject having or identified as a disease of the digestive system (or inflammatory bowel disease, Crohn' s disease, ulcerative colitis; or exhibiting abnormal expression of one or more cytokines selected from interleukin-6, interleukin-10, or tumor necrosis factor-α) a therapeutically effective amount of (or a pharmaceutical composition comprising an effective amount of; or about 500 mg to about 600 mg) ß-1,3/1,6-D-glucan, or a pharmaceutically acceptable salt thereof (or one or more pharmaceutically acceptable excipients; or further administering one or more additional therapeutic agents)” (1, 3, 5, 7, 9, 11, 13-15, 17-19, 21, 23, 25, 27, 29, 31, 33, and 35):  
Johansen ‘221 disclosed a method of treating inflammatory bowel disease (IBD) and related diseases of abnormal bowel function in an animal comprising administering to said animal an effective amount of a glucan derived from yeast having a beta-(1,3)-backbone with one or more beta-(1,3)-side chains linked thereto, meal or protein, wherein the glucan is essentially free of repetitive beta-(1,6)-linked glucosyl units and the inflammatory bowel disease is ulcerative colitis or Crohn's disease (pages 62/78 to 64/78, para. #19, #1, #6, and #17). The glucans have one or more beta-1,3 side chains, i.e. side chains attached to the backbone via a beta-1,6 linkage. A further preferred source, again especially for non-human recipients, is the hydrolyzed yeast product MacroGard® Feed Ingredient as sold by Immunocorp, a Norwegian based company. The composition of said product is as follows: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Feed 1: FM: Feed with fishmeal only; Feed 2: FMS: Feed with fish meal and 32% soy; Feed 3 : FMSPG: Group 2 feed with 2000 mg PatoGard™; Feed 4: FMSMG: Group 2 feed with 1000 mg MacroGard®; Feed 5: FMSS: Feed with fish meal; 15% soy and 15% sunflower meal; Feed 6: FMSSPG: Group 5 feed with 2000 mg PatoGard™; Feed 7: FMSSMG: Group 5 feed with 1000 mg MacroGard®. Detrimental intestinal health in group 2 and 5 fish feed was considerably reduced by adding Patogard™ and MacroGard® to the feed (groups 3, 4, 6 and 7). In a further embodiment is provided a product containing (a) a glucan as described above, and (b) a second active agent for the treatment of IBD or related diseases of abnormal bowel function (page 7/78, lines 9-11; page 17/78, lines 12-17; page 46/78, lines 28-35; page 47/78, lines 22-24; page 23/78, lines 13-16). When administered orally the functional dose range and effective amount for a human would be in the region of 0.1-500 mg/kg b.w. (body weight)/day, preferably 1-100 mg/kg b.w./day, most preferably 5-30 mg/kg b.w./day. The levels of inflammatory mediators: TNFα, IFN-γ, IL-1α, IL-1ß, IL-2, IL-3, IL-5, IL-6, IL-10, IL-13, IL-17, GM-CSF, MCP-1 and MIP-1ß were all increased in the dextran sulphate sodium (DSS)-treated mice as compared to the control group (page 21/78, lines 34-37; page 22/78, line 1; page 42/78, lines 10-15).
Thus, these teachings of Johansen ‘221 anticipate Applicant’s claims 1, 3, 5, 7, 9, 11, 13-15, 17-19, 21, 23, 25, 27, 29, 31, 33, and 35. The calculated beta-(1,3/1,6)-glucan in 1000 mg MacroGard® (57 to 61% by weight) is 570 to 610 mg. 
 
(II) Claims 1, 3, 7, 9, 21, 23, 27, 29, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rychlik et al. (Acta Veterinaria Hungarica 61 (3), pp. 297–308 (2013), hereinafter referred to as Rychlik ‘2013).
With regard to structural limitations “a method comprising administering to a subject having or identified as a disease of the digestive system (or inflammatory bowel disease; or exhibiting abnormal expression of one or more cytokines selected from interleukin-6 or interleukin-10 or tumor necrosis factor-α) a therapeutically effective amount of (or a pharmaceutical composition comprising an effective amount of) ß-1,3/1,6-D-glucan, or a pharmaceutically acceptable salt thereof (or one or more pharmaceutically acceptable excipients; or further administering one or more additional therapeutic agents)” (1, 3, 7, 9, 21, 23, 27, 29, 33, and 35):  
Rychlik ‘2013 disclosed that twenty-eight dogs (aged from two to six years, with a body weight from 5 to 30 kg) diagnosed with inflammatory bowel disease (IBD) received a food containing extruded immunomodulators: ß-1,3/1,6-D-glucan, ß-hydroxy-ß-methyl-butyrate (HMB) and levamisole for 42 days. In this experiment, ß-1,3/1,6-D-glucan delivered the highest level of treatment efficacy by producing the quickest therapeutic effect, lowering Canine Inflammatory Bowel Disease Activity Index (CIBDAI) values to below 3, improving histopathological parameters, decreasing IL-6 levels, increasing IL-10 concentrations, and producing remission periods longer than six months. Group I comprised seven dogs aged from two to six years, including four males and three females. Over a period of six weeks, the patients were administered dry food supplemented with ß-1,3/1,6-D-glucan, Biolex-Beta HP manufactured by Inter Yeast Poland, at a dose of 7 mg/kg body weight (bwkg) (page 297, Abstract; page 298, para. 2; page 299, para. 2). 2005), IL-6 was found to significantly contribute to inflammations of the gastrointestinal tract in patients affected by Crohn’s disease and ulcerative colitis in comparison with healthy subjects. Under in vitro conditions, IL-10 inhibits the generation of proinflammatory cytokines, such as IL-1, IL-6, tumour necrosis factor (TNF) and interferon (INF), by blocking Th1 cells and macrophages (page 305, para. 1 and 2).  
Thus, these teachings of Rychlik ‘2013 anticipate Applicant’s claims 1, 3, 7, 9, 21, 23, 27, 29, 33, and 35. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623